WEIS, Circuit Judge,
dissenting.
The majority concludes that the state trial judge arbitrarily denied the defendant’s request for representation by counsel of his choice. I disagree with that assessment of the state court’s ruling, and would reverse the district court’s grant of habeas corpus. Because I find the trial judge acted within the scope of his discretion, I would delay until another day the constitutional question prematurely resolved by the majority in this case.
Defendant Glen Fuller was asleep in- the rear seat of a car driven by his codefend-ant, Douglas Chappee, when they were pulled over by New Jersey state troopers for speeding at 4:30 a.m. on November 14, 1980. The troopers smelled marijuana smoke and noticed a burnt marijuana cigarette on the floor of the automobile. They requested and received permission to examine the trunk where they discovered more than five pounds of cocaine and lesser quantities of other drugs. Both Fuller and Chappee were indicted, and their cases were consolidated for pretrial motions and trial.
On July 2, 1981, local counsel for code-fendant Chappee moved the admission pro hac vice of John Van Ness, an attorney from Aspen, Colorado. The judge to whom the case had been assigned for trial denied the motion, observing that it was “difficult enough to run a trial calendar and a motion calender with counsel throughout the State, to get them here together on time, obviously if we involved out-of-state counsel from Colorado, who is on his feet today in Colorado and perhaps tomorrow in California, and the day after that in Florida, the opportunity to consult, meet with, and to schedule becomes extremely difficult.”
The trial judge commented further that the case did not appear to involve unusual difficulty requiring out-of-state counsel, but instead presented issues with which local lawyers were quite familiar. He determined that the Colorado attorney’s proposed admission pro hac vice would “unnecessarily burden and unduly delay the disposition of motions, arguments and trial[] of the case.” Responding to a question from local counsel, the judge elaborated on the difficulties of airline scheduling, noting that no special expertise is required “to understand it’s harder to get a hold of a guy from Colorado, than it is from New Jersey.”
A week later the judge denied a similar motion to admit Keith Stroup of Washington, D.C. and Michael Pritzker of Illinois on *613behalf of defendant Fuller. The court explained,
“one [lawyer] from Aspen, Colorado, one from either D.C. or Illinois, or wherever, plus local counsel, plus out-of-state defendants. There are too many unknowns in that equation. It’s going to be difficult just with the out-of-state clients and in-state attorneys to run anything like a reasonable motion and Appellate schedule, which occur in this case, without adding two lawyers from two different states, who have multiciplicity of obligations and to run it all at the same time.”
The judge’s concern with the defendants’ availability arose from the fact that both were nonresidents — Fuller lived in Colorado, Chappee in Massachusetts — and both were enlarged on bail.
The court recognized that the state’s policy did not discourage pro hac vice admissions, but that it first required a balancing of the pertinent circumstances. The judge recounted the imminent air controllers’ strike and noted the heavy scheduling obligations imposed by the speedy trial rules. He pointed out that even if all the motions pending in the case were immediately resolved, the earliest trial date would fall in November or December, four or five months away. More realistically, if disposition of the motions was delayed until August and if out-of-state counsel were to be admitted, “we’re talking earliest disposition ... next spring, when the case is a year old and probably longer.”
This factual background, considered in light of the judge’s actual comments, is essential to a proper resolution of the legal issue presented here. The constitutional dimension of the right to retain counsel of one’s choice, though consistently recognized, has been coupled with the qualification that it is not absolute. United States v. Flanagan, 679 F.2d 1072, 1075 (3d Cir.1982), rev’d on other grounds, 465 U.S. 259, 104 S.Ct. 1051, 79 L.Ed.2d 288 (1984); Davis v. Stamler, 650 F.2d 477, 479 (3d Cir.1981). We have acknowledged that, as desirable as it may be for a criminal defendant to select an attorney of his own choosing, “that goal must be weighed and balanced against an equally desirable public need for the efficient and effective administration of criminal justice.” United States ex rel. Carey v. Rundle, 409 F.2d 1210, 1214 (3d Cir.1969), cert. denied, 397 U.S. 946, 90 S.Ct. 964, 25 L.Ed.2d 127 (1970).
The complexities of calendar control in metropolitan courts, the necessary balancing of the accuseds’ rights to a speedy trial, the prosecutors’ need for stability in scheduling, and the availability of witnesses are all factors in the calculus. Unrestrained liberality can upset the delicate balance; accommodating one defendant in scheduling might prejudice the rights of another whose trial would be accelerated or delayed. Thus, the “inescapable” conclusion, we have determined, is that “although the right to counsel is absolute, there is no absolute right to a particular counsel.” Id. at 1215. See Wheat v. United States, — U.S. -, 108 S.Ct. 1692, 1697, 100 L.Ed.2d 140 (1988).
A proper concern for the difficulties of calendar control was critical to our decision in United States v. Rankin, 779 F.2d 956 (3d Cir.1986). There, we decided that the district court infringed on the defendant’s right to counsel of choice by refusing to continue a trial despite the fact that the defendant’s lawyer was still engaged in state court. The pivotal element in that case was the inconsistency we perceived between the district court’s action and a compact that had been reached by the local federal and state courts designed to ease inter-forum calendar conflicts.
In those circumstances, the public’s interest in efficient administration of the criminal justice system coincided with the defendant’s request for a continuance. Consequently, the defendant’s choice of counsel — which otherwise might have been subordinated to the need to proceed expeditiously to trial — was given deference. The ruling in Rankin did not compromise our previous holdings that the right to counsel of choice is not absolute.
The Supreme Court has emphasized that trial judges must be given wide latitude in scheduling trials. “Not the least of [the judge’s] problems is that of assembling the *614witnesses, lawyers, and jurors at the same place at the same time, and this burden counsels against continuances except for compelling reasons.” Morris v. Slappy, 461 U.S. 1, 11, 103 S.Ct. 1610, 1616, 75 L.Ed.2d 610 (1983). This consideration is particularly pertinent in today's bustling metropolitan court systems where calendering is a frustrating, complicated process that constantly threatens the prompt, orderly disposition of criminal cases.
My review of the record here does not bear out the district court’s conclusion that the state trial judge proceeded from a per se theory that out-of-state attorneys hinder the efficient processing of a case. To the contrary, the trial judge’s comments revealed that his concern was not with out-of-state counsel as such, but with this particular congery of attorneys, commuting from such distant areas as Colorado and Illinois. The trial judge’s conclusion that out-of-state counsel's availability — together with that of the Colorado and Massachusetts defendants — threatened to produce logistical problems was neither arbitrary nor unpredictable.
The district court’s reliance on the speed of modern transportation to overcome geographical considerations is undermined by the realities of the jet age: flight cancellations, lost litigation boxes, weather delays, and, as the trial judge noted at the time, the imminence of an air controller’s strike. Although air travel is quick when conditions are right, experienced travelers know that expectations of flight availability and on-time arrivals are often more fanciful than real. Moreover, the district court did not evaluate the added complexities in this litigation brought on by the consolidation of the Fuller and Chappee cases. Thus, not only were the pro hac vice applications of attorneys Stroup and Pritzker at issue, but that of Mr. Van Ness as well.
As one reason for granting habeas corpus relief, the district court construed the state judge’s ruling as applying a per se presumption that New Jersey lawyers were more knowledgeable about state and local rules than the counsel defendants selected. I find nothing in the trial judge’s discussion that expresses such a view. In fact, the judge generously acknowledged the competence of out-of-state counsel, at times even intimating that the special talents of chosen counsel exceeded those necessary for the issues presented.
A fair reading of the state court transcript persuades me that the district court mischaracterized the trial judge’s ruling as resting on per se factors. To the contrary, I find that the state judge sufficiently explained the specific circumstances that counseled against admitting the three attorneys pro hac vice.
Judges in busy criminal courts encounter daunting impediments to the prompt disposition of the many cases awaiting trial. The difficulties to beginning a trial on its scheduled day are many and diverse, and it is hardly surprising that an overwhelmed court can rarely accord parties a date certain. Reducing the number of factors that complicate scheduling while nevertheless honoring the rights of the affected parties is no easy task. Inevitably, some accommodation must at times be reached, and harried trial judges must be given wide discretion in this frustrating endeavor.
The state trial judge here did not abuse his discretion in denying defendant representation by out-of-state counsel. I would reverse the judgment of the district court and vacate the grant of the writ of habeas corpus.